*794Opinión disidente del
Juez Asociado Señor Negrón García.
Juan Ramos Álvarez fue acusado del delito de asesinato en primer grado y de violar los Arts. 8 y 6 de la Ley de Armas por hechos en que perdió la vida David Talavera Resto, ocu-rridos el 31 de diciembre de 1982, aproximadamente a las 9:00 P.M., frente al negocio La Esperanza, de Añasco, Puerto Rico.
Un jurado rindió veredicto de culpabilidad por el delito de asesinato en segundo grado y por el Art. 8 de la Ley de Armas. El tribunal lo declaró culpable por el Art. 6 de la Ley de Armas. Fue sentenciado a cumplir una pena de dieciocho (18) años de reclusión por el asesinato en segundo grado y a penas de tres (3) años, y seis (6) meses, respectivamente, por las convicciones a la Ley de Armas. Todas fueron impuestas de manera consecutiva.
No conforme, en apelación discute los señalamientos que examinaremos a continuación.
I
[PRIMERO: — ] Cometió error el Honorable Tribunal de Instancia al suspender el proceso, sobre la objeción de la de-fensa, luego de haber comenzado el desfile de la-prueba de cargos, para que el Ministerio Público incluyera otro testigo, el cual tuvo la oportunidad de incluirlo con anterioridad, pero que sin razón alguna no lo había hecho.
El apelante Ramos Álvarez se queja de la suspensión de-cretada por el foro de instancia una vez comenzada la vista en su fondo.
Los autos reflejan que una vez constituido el jurado, el 12 de julio de 1983, el Ministerio Público empezó a desfilar su prueba con el testigo Roberto Macias. Al otro día finalizó su contrainterrogatorio. Entonces llamó como segundo testigo al policía José A. López. La defensa objetó. Alegó que no apa-*795recía anunciado al dorso del pliego acusatorio. El tribunal de instancia sostuvo su planteamiento. Sin embargo, debido a que el fiscal informó que el testimonio de López, al igual que el del agente Armando González, eran esenciales, solicitó que fueran incluidos como testigos y se le concediera a la defensa término para prepararse. Esta vez la defensa se opuso a la suspensión a base de que el día anterior el Ministerio Público había anunciado estar preparado. Sin embargo, el tribunal suspendió el juicio para el 8 de agosto de 1983. (E.N.P., págs. 9-10.) Nuevamente la defensa objetó. Esta vez adujo que el señalamiento era muy “largo” y podía ocasionar que el jurado se contaminara.
El mandato contenido en la Regla 52 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, R. 52, de que al acusado se le entregará “una copia de la acusación con una lista de los tes-tigos, antes de que se le requiera que formule alegación al-guna”, no es impedimento para que en casos meritorios —con sujeción a las salvaguardas procesales necesarias— un tribunal autorice el examen de algún testigo cuyo nombre no apare-cía consignado al dorso de la acusación. Así lo habíamos re-suelto desde Pueblo v. Santiago, 56 D.P.R. 109, 113-114 (1940), en que interpretamos el Art. 142 del anterior Código de Enjuiciamiento Criminal —predecesor de la Regla 52— reconociendo que su razón de ser es que el acusado pueda pre-parar adecuadamente su defensa. Véase 2 Wharton’s, Criminal Procedure Sec. 256, pág. 54 (12ma ed. 1975). (1)
No incidió, pues, el tribunal de instancia al acceder a la solicitud del Ministerio Público para que se incluyera a los agentes López y González como testigos de cargo esenciales.
*796No conforme con esa decisión, el apelante Ramos Álvarez se queja de la suspensión que se le concedió para prepararse y refutar las declaraciones de los referidos testigos. Cuestiona que ello fuera suficiente razón de peso. El argumento, aunque ingenioso no es persuasivo. Sostener su posición equivaldría a indirectamente resolver que la facultad discrecional concedida a los tribunales de permitir la inclusión de testigos adicionales es académica e inexistente. Ciertamente —una vez objetado el testimonio del testigo López— la suspensión era un impera-tivo constitucional y procesal. Que no fuera de su agrado, no lo convierte en erróneo.
En resumen, el planteamiento es de razonamiento circular. Primero se opuso a que declarara un testigo porque su nombre no había sido incluido al dorso de la acusación. Una vez auto-rizado, se opuso a la suspensión de la vista para que pudiera prepararse. Después de suspendida, objetó la fecha del señala-miento. Ahora en apelación alega que no eran testigos sor-presivos ni esenciales. El dilema procesal planteado fue adju-dicado correctamente por el juez en el ejercicio de su discre-ción. No debemos intervenir.
[SEGUNDO: — ] Cometió error el Honorable Tribunal de Instancia al suspender el proceso sobre la objeción de la de-fensa, para veintis[é]is días después de haber comenzado el desfile de la prueba de cargo y luego de que la defensa le seña-lara que una suspensión tan extensa podía dar lugar a que el jurado fuera indebidamente influenciado en contra del ¡acusado apelante.
Este señalamiento lo evaluamos a la luz de la doctrina y análisis establecido en Pueblo v. Rivera Tirado, 117 D.P.R. 419 (1986). Allí aclaramos que el derecho a juicio rápido no es absoluto. Entre otros valores comunitarios persigue evitar toda demora intencional y opresiva. Siguiendo los pronuncia-mientos de Barker v. Wingo, 407 U.S. 514, 530 (1972), incor-poramos a la etapa de un juicio ya comenzado los siguientes cuatro factores tradicionalmente considerados, al evaluar una *797violación al derecho a juicio rápido, antes de su comienzo: (1) duración de la tardanza; (2) razones para la dilación; (3) reclamo oportuno de dicho derecho por el acusado, y (4) perjuicio resultante. Como método adjudicativo resolvimos que estos factores iban a ser considerados integralmente. Confron-témoslos con la situación de autos.
1. Duración de la tardanza. Una vez comenzado el juicio, y luego de haber declarado el primer testigo de cargo, se trans-firió la vista desde el 13 de julio hasta el 8 de agosto de 1983, esto es, un total de veintiséis (26) días. Aunque en apariencia el término es extenso, a poco examinemos y excluyamos los días feriados, (2) realmente el período cubrió solamente quince (15) días laborables. No creemos que ese término, per se sea irrazonablemente largo.
2. Razones para la dilación. El juicio fue suspendido por el tribunal con el propósito de que la defensa pudiera prepa-rarse para poder confrontar a los dos (2) testigos de cargo cuyos nombres no aparecían incluidos al dorso de la acusación. Las causas de la suspensión fueron la solicitud del fiscal y el planteamiento del propio apelante. En ausencia de otras ra-zones en el récord, conforme Pueblo v. Rivera Tirado, supra, hemos de presumir que la selección de la fecha para la con-tinuación fue afectada por la congestión del calendario judicial. Así expuesto, la suspensión ciertamente no configura una demora intencional con el propósito de estorbar la defensa, y menos, de carácter opresivo.
3. Si el acusado ha reclamado el derecho oportunamente. El apelante objetó y oportunamente planteó que la suspensión era larga. Tiene a su favor este factor. Sin embargo, ello no es suficiente para determinar una violación al derecho a juicio rápido.
*7984. Perjuicio resultante de la dilación. Se aduce que la sus-pensión le causó ansiedad y preocupación debido a la etapa del proceso. El apelante Ramos Álvarez nos dice que ya “sa-bía qui[é]nes lo iban a juzgar; qu[é] tipo de evidencia se es-taba presentando en su contra; que se iban a presentar dos testigos m[á]s en su contra, en adición a los trece que ya le habían sido informados; que un sinnúmero de jurados habí [a] manifestado que conocí [a] al occiso y a su familia; que a él no lo conocían, pues él hacía poco tiempo que había venido de Estados Unidos; que el occiso era una persona muy conocida en el distrito; que los jurados estaban dispersos por el distrito y alguien les podía hablar en su contra; que en el periódico El Vocero se estaban publicando noticias del caso y los jurados podían ser influenciados por ellos; [y] que el Juez podía estar en su contra”. Alegato, pág. 16.
Aun así, admite que se encontraba en libertad bajo fianza y no sufrió daño alguno por motivo de encarcelación. No nos convence la alegación sobre ansiedad y preocupación. Las ra-zones que invoca son insuficientes y no guardan relación lógica con su reclamo. El perjuicio reconocido es aquel visto a la luz de los intereses que protege el derecho a juicio rápido, a saber: (a) el encarcelamiento indebido y opresivo anterior al juicio; (b) minimizar la ansiedad y preocupación que conlleva un juicio público, y (c) reducir las posibilidades de que una tar-danza menoscabe los medios de defensa del acusado. Pueblo v. Rivera Tirado, supra.
Las circunstancias que nos expone inevitablemente las cohocía desde antes o como resultado de la acusación (v.g. quienes lo' iban a juzgar, dos testigos adicionales y los jura-dos). En cuanto al argumento de que el rotativo El Vocero estaba publicando noticias del caso, forzosamente, nada tiene que ver con la suspensión. Tales noticias se publican durante el proceso. Finalmente, no merece análisis serio la alusión de que “el Juez podía estar en su contra”.
*799Un sistema de justicia criminal no puede administrarse bajo esa óptica. La suspensión aquí decretada tuvo el propó-sito de que pudiera preparar mejor su defensa. Como todo acto, tiene sus efectos positivos y negativos. En el primero, lejos de perjudicarle, le benefició. En cuanto al segundo, no ha demostrado que se hayan menoscabado sus medios de defensa.
Respecto a que la suspensión dio lugar a que la viuda del occiso y un amigo trataran de influenciar al jurado José Ama-dor Acosta, basta señalar que una vez advertido el tribunal, éste investigó cabalmente la situación, separó al miembro del panel de jurados y oportunamente lo relevó y sustituyó por un jurado suplente. No compartimos la proposición de que la sus-pensión fue la causa directa de los acercamientos. La diná-mica humana es más compleja. El tratar de influenciar a un miembro del jurado es un peligro potencial que sólo puede evi-tarse con una vigilancia continua o el secuestro del panel. Ra-zones obvias de economía, pero sobre todo de inconvenientes a los jurados, impiden instaurar siempre esa solución. Por ende, el acercamiento pudo y puede ocurrir en cualquier momento. Concluimos, sin embargo, que mientras más rápido finalice el juicio cronológicamente se reduce ese riesgo.
Finalmente, no tiene razón el apelante Ramos Álvarez al argumentar que hubo un perjuicio y se extendió a todo el panel de jurados, porque sus miembros tuvieron conocimiento de los acercamientos de que fue objeto el jurado Amador Acosta. El récord revela lo contrario. Del interrogatorio e investigación del juez surge que de lo único que se enteraron fue de los acer-camientos. No conocieron los detalles. Todos afirmaron que en modo alguno este incidente aislado les había afectado. Reite-raron que podían rendir una decisión imparcial y un veredicto producto del examen de la prueba desfilada.
{TERCERO: — ] Cometió error el Honorable Tribunal de Instancia al no disolver el jurado que intervino en el proceso luego de percatarse personalmente y demostrársele que uno de los miembros del cuerpo llevó información al cuerpo en *800pleno en cuanto a unos acercamientos que le habían hecho en contra del acusado, amigos y familiares de la víctima, du-rante el período de tiempo que el proceso estuvo suspendido.
[CUARTO: — ] Cometió error el Honorable Tribunal de •[Ijnstancia al no disolver el jurado al percatarse personal-mente que al regresar en una ocasión el panel de jurados a •sala, uno de sus miembros saludó a uno de los miembros de la familia del occiso haciéndole una señal con dos dedos de la mano, replicándole éste con una sonrisa bien marcada.
Por estar relacionados entre sí los evaluaremos conjunta-mente.
Los hechos que motivan ambos señalamientos tienen su gé-nesis, según anticipado, en que la viuda del occiso y otra persona nombrada Antonio Lugo se acercaron al jurado Amador Acosta con el aparente propósito de inclinar su votación en contra del acusado. Amador Acosta en forma diligente lo in-formó al juez de instancia al reanudarse el proceso. Éste le hizo un interrogatorio extenso. Posteriormente lo relevó y sus-tituyó.
El tribunal además convocó a todos los demás miembros del jurado e inquirió cuánto conocimiento tenían respecto a este incidente. Preguntó, además, si ello les impedía tomar una decisión en el caso que no fuera el producto de un análisis de la prueba. Todos coincidieron en que Amador Acosta no elaboró ni entró en detalles, sino que sólo les informó los lugares donde le habían hecho los acercamientos y las personas involucradas. Afirmaron que ello no les impedía juzgar y rendir un vere-dicto justo e imparcial. En esta investigación el fiscal inter-vino y preguntó. Sin embargo, la representación legal del ape-lante no quiso hacer ninguna pregunta. (T.E. Parcial, pág. 16.) En ese momento tuvo la oportunidad de investigar si se había afectado la imparcialidad de algunos de los miembros del jurado. No lo hizo. Ahora, en esta etapa apelativa, intenta beneficiarse del incidente atribuyéndole un alcance que no tiene. En estas circunstancias, es especulativo e inmeritorio su argumento de que el silencio desplegado por los restantes ju-*801rados —una vez le contestaron en conjunto al juez de instancia que el incidente no les había afectado— era indicativo de un prejuicio implícito. Repetimos, pudiendo hacerlo, no los inte-rrogó.
Conforme Pueblo v. Figueroa Rosa, 112 D.P.R. 154 (1982), y Pueblo v. Prados García, 99 D.P.R. 384 (1970), co-rresponde a todo acusado rebatir la presunción de que un jurado ha basado su veredicto en la prueba, y no en hechos ex-traños o bajo indebida influencia o presión indebida. Aquí, al igual que en Pueblo v. Prados García, supra, pág. 394, “ [n] o se probó que se afectara la imparcialidad del jurado y menos todavía que lo relatado hubiese privado a los miembros del jurado en este caso del ejercicio de la razón y de su juicio sereno al juzgar los hechos ante ellos”. Después de todo, el “veredicto del Jurado, como la sentencia del juez, es acto in-vestido con la alta dignidad de la magistratura en la función juzgadora de la conducta de los hombres, y no es para echarse a un lado con liviandad e indiferencia”. Pueblo v. Figueroa Rosa, supra, pág. 159.
No podemos dejar sin efecto un veredicto a base de una premisa no demostrada de perjuicio implícito o formulada en especulaciones. No existe prueba que nos permita concluir que la escasa información que llegó a los miembros del jurado sobre Amador Acosta influyó en el veredicto rendido. (3)
[QUINTO: — ] Cometió error el Honorable Tribunal de Instancia al negarse a darle al jurado instrucciones sobre posesión y portación incidental de un arma de fuego, luego de haber sido las mismas debidamente solicitadas.
*802El apelante invoca la doctrina de 'posesión y portación incidental de un arma como eximente de responsabilidad en las condenas por infringir la Ley de Armas. Aunque nos hace una exposición doctrinaria correcta, yerra en su aplicación. En el caso de autos la prueba no justificaba una instrucción a esos efectos. Por el contrario, demostró una posesión y portación en clara violación de la ley. Pueblo v. Velázquez Caraballo, 110 D.P.R. 369, 374 (1980).
La evidencia demuestra que el apelante Ramos Álvarez privó de la vida a David Talavera Resto sin justificación ni en defensa propia. Ello ocurrió mientras Talavera Resto se en-contraba sentado dentro de su automóvil. Ramos Álvarez le quitó el revólver y le hizo cinco (5) disparos. La autopsia re-veló un 0.27% de alcohol en la sangre y que algunos disparos penetraron la espalda. (E.N.P., pág. 6 y Protocolo de Autop-sia. ) Luego Ramos Álvarez se llevó el arma a casa de su her-mano. Al rato, cuando el policía López llegó buscando infor-mación sobre la muerte, se la entregó. (E.N.P., pág. 26.) No hay prueba de que momentos antes de ser ultimado, David Ál-varez Resto actuara en forma amenazante o peligrosa hacia el apelante o su hermano.
Estos hechos no configuran una posesión o portación incidental, Pueblo v. Mojica Márquez, 108 D.P.R. 102, 104 (1978) —ejercicio de una legítima defensa propia —; Pueblo v. Borges, 23 D.P.R. 524 (1916) —salirse de una finca para entre-gar un arma a un policía —; Pueblo v. Moll, 28 D.P.R. 783 (1920) —acusado arrebató un arma a otro durante un tu-multo para disparar al aire y así pedir auxilio a la Policía —, y Pueblo v. Arana, 72 D.P.R. 821 (1951) —acusado encontró un arma, la retuvo un tiempo y después voluntariamente la llevó y entregó a la Policía. Toda esta casuística refleja un trasfondo fáctico de posesión y portación momentánea con un propósito legal. Los hechos del caso de autos no guardan nin-guna relación análoga en qué sostener este planteamiento.
*803[SEXTO: — ] Cometió error el Honorable Tribunal de instancia al negarse a que la acusación por infracción al Art. 6 de la Ley de Armas pasara a ser considerada por el jurado.
En Pueblo v. Laureano, 115 D.P.R. 447, 448-449 (1984), a tono con el Art. 12 del Código Penal, 33 L.P.R.A. see. 3044 —que establece como delitos graves aquellos que conlleven pe-nas de más de seis (6) meses de cárcel— resolvimos que los acusados de violar los Arts. 2 y 6 de la Ley de Armas, 25 L.P.R.A. sees. 412 y 416 —que aparejan penas de un año de reclusión— y lo reclamen oportunamente, tienen derecho a que sus casos sean ventilados ante jurado.
En el presente caso el juez de instancia erróneamente se negó a que la denuncia por el Art. 6 de la Ley de Armas pa-sara al jurado. El pedido se hizo en tiempo. Concluimos que el error fue cometido. El Procurador General se allana. En con-secuencia, la convicción y sentencia basada en el Art. 6 debe revocarse.
[SEPTIMO: — ] Cometió error el Honorable Tribunal de Instancia al permitir que el Ministerio Público utilizara len-guaje grocero y ofensivo contra la persona del acusado y de los testigos al dirigirse a los señores del jurado.
El apelante se queja de que durante el informe al jurado, el fiscal se refiriera a él diciendo “ ‘no dejen que ese criminal y matón se quede fuera’ ”. Aduce además que aludió al testigo de cargo Matías Perea como “ ‘indecente’ (E.N.P., pág. 31.) No le asiste la razón.
Primero, “en nuestra jurisdicción ... en los informes al jurado, tanto defensa como fiscal tienen amplia libertad para comentar la evidencia y que aun las vituperaciones e invecti-vas, si bien constituyen un recurso de pobre estilo, no vician el veredicto si, como en el presente caso, no tienen la dimen-sión de factor determinante del mismo”. Pueblo v. Dones Arroyo, 106 D.P.R. 303, 312 (1977). Segundo, un error de manifestaciones impropias por el fiscal no conlleva automáti-camente la revocación, salvo que se demuestre que el veredicto *804fue influenciado por la conducta impropia. Tercero, según antes señalado, un veredicto no puede atacarse bajo la pre-misa de prejuicio implícito. Debe demostrarse la existencia de prejuicio real. Véase Pueblo v. Figueroa Rosa, supra. Y cuarto, las expresiones de “criminal y matón” eran compatibles con el cargo de asesinato en primer grado por el cual se le juzgaba. (4)
En cuanto a tachar de “indecente” al testigo Matías Perea, basta recordar que fue presentado por el mismo fiscal, esto es, era de cargo. La expresión, en vista de su testimonio, fue de poco gusto. Si algún impacto pudo tener fue afectar su credi-bilidad y debilitar el caso del Ministerio Fiscal.
[OCTAVO: — ] Cometió error el Honorable Tribunal de Instancia al no velar y salvaguardar por que al apelante se le celebrara un juicio justo e imparcial.
Este señalamiento intenta imprimirle sustancia a los an-teriores, convirtiendo lo cuantitativo en cualitativo.
Una vez ubicado en su correcta perspectiva y depurado el proceso “[d]ista mucho éste de ser el caso apropiado para aplicar la regla de efecto acumulativo de irregularidades pro-cesales que daña el debido proceso. Pueblo v. González Colón, 110 D.P.R. 812, 831 (1981). No hay erosión perceptible, ni aislada ni en conjunto, de los derechos del acusado”. Pueblo v. Romero Rodríguez, 112 D.P.R. 437, 442 (1982). (5)
*805[NOVENO: — ] Que el veredicto rendido no se ajusta a la evidencia desfilada, pues ésta no estableció la culpabilidad del apelante más allá de toda duda razonable.
Evaluada objetivamente la prueba testifical y documental presentada, coincidimos con el jurado en que la misma sos-tiene la culpabilidad del acusado más allá de toda duda razo-nable. No podemos intervenir y variar esa apreciación. Pueblo v. Cabán Torres, 117 D.P.R. 645 (1986).
[DÉCIMO: — ] Cometió error el Honorable Tribunal de Instancia al declarar sin lugar una moción en solicitud de que se dictara sentencia con atenuantes en cuanto al delito de asesinato en segundo grado, a[u]n cuando dictó sentencia en el Art. 8 de la Ley de Armas con ellos.
[UNDÉCIMO: — ] Abusó de su discreción el Honorable Tribunal de Instancia al imponer las sentencias al apelante en forma consecutiva.
Ambos carecen de méritos. No incidió al tribunal a quo negándose a dictar sentencia con atenuantes en cuanto al de-lito de asesinato. Se limitó a una pena de 18 años fija. Pudo haberla dictado con agravantes de 30 años según lo solicitó el Ministerio Fiscal y no lo hizo. En torno al planteamiento de que abusó de su discreción al determinar que las sentencias fueran consecutivas, realmente el apelante no lo elabora. Co-rrespondía al tribunal sentenciador determinar, como lo hizo, que los hechos lo justificaban. Pueblo v. Matos Pretto, 93 *806D.P.R. 113, 132 (1966); Pueblo v. González, 97 D.P.R. 541, 544 (1969).
Por los fundamentos expuestos disentimos. Sólo revocaría-mos la sentencia condenatoria por infracción al Art. 6 de la Ley de Armas. Confirmaríamos las restantes.

A nivel federal no es requisito constitucional ni estatutario anotar los nombres de los testigos de cargo, excepto en casos de delitos que esta-blecen la pena capital. United States v. Seasholtz, 435 F.2d 4, 7 (10mo Cir. 1970); Edmondson v. United States, 402 F.2d 809 (10mo Cir. 1968); Cordova v. United States, 303 F.2d 454 (10mo Cir. 1962); Dean v. United States, 265 F.2d 544 (8vo Cir. 1959).


 Correspondientes a los sábados y domingos, 17 de julio, día de Luis Muñoz Rivera observado el lunes 18, 25 de julio, Constitución E.L.A., y 27 de julio, día de José Celso Barbosa.


 Tampoco nos convence el argumento elaborado en un gesto de un miembro del jurado a una persona desconocida del público. De la exposición narrativa de la pueba no surge que el saludo haya sido a un familiar del occiso. (E.N.P., págs. 28-29.) El juez de instancia observó el incidente y de-terminó que era inconsecuente y no lesionaba los derechos del acusado. A menos que sustituyamos los estrados, hemos de respetar esa determinación.


 En Pueblo v. Hernández Santiago, 97 D.P.R. 522, 533 (1969) —en que el fiscal se refirió al acusado como “asesino”— dijimos que ello no era indicio de que se perjudicaran sus derechos sustanciales ni que el veredicto estuviera influenciado por el uso de tal lenguaje.


No vemos cómo pudo afectarle el que una miembro del jurado, sin razón, se ausentara del proceso y fuera sustituida por un suplente. A ello precisamente responde la existencia de jurados suplentes. La orden del tribunal de instancia para que mostrara causa por la cual no debía ser encon-trada incursa en desacato es materia ajena al veredicto. Nuevamente de-clinamos especular.
Sobre las instrucciones tendentes a eliminar cualquier prejuicio surgido en el proceso por motivo de los acercamientos de que fue objeto el jurado Amador Acosta y sobre las manifestaciones impropias del fiscal en su in-*805forme, nada hay en los autos indicativo de que el apelante las solicitara. Sólo tenemos constancia de las que se pidieron en la moción de 15 de agosto de 1983. Si algo refleja la exposición narrativa de la prueba, es que el tribunal intervino y aclaró el incidente del jurado Amador Acosta. El apelante no nos ha puesto en condiciones de evaluar la suficiencia de las instrucciones. Pueblo v. Najul Bets, 111 D.P.R. 417 (1981).
Hemos de insistir que no podemos presumir que el jurado es un cuerpo colegiado susceptible a que el menor contacto, incidente o irregularidad afecte su ánimo de forma tal que le impida rendir un veredicto justo e im-parcial. Pueblo v. Dones Arroyo, 106 D.P.R. 303, 311 (1977); Pueblo v. Rivera Romero, 83 D.P.R. 471, 483 (1961).